Title: To Thomas Jefferson from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 1 July 1821
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Jefferson, Thomas

Lagrange
July 1st 1821.Your last letter, my dear Excellent friend, is dated the 26th I Had been long deprived of your so much Valued Correspondence. The motives of Health, and sickness in the wrist unluckily dislocated and Very ill mended, form an Apology but too forcible, but very painful. I would have put you to inconvenience, but when you can well Bear writing, think of your oldest and best friend, to whom Some lines from you are a great comfort.The work of infamy which you alluded to, as it then threatened italy, Has been Consummated by three of the powers of the Saints alliance. the english and french governments Have Kept their distance but did sympathise with the principles, and opposed no restraint to the acts of the leyback Gang. The Neapolitans Spoke well and behaved ill on the field. they gave not to Upper italy the time to pile in arms, and those Who broke out, the pilmentele, Were Half betray’d, Half beaten into a State of Submission. Yet it is to be Hoped the Scandal of Austrian dominion over italy Cannot last long.Spain and portugal are Constitutionally Governed. Great intrigues however are Carried on in those Countries, particularly Spain, under the patronage of all the European Counter Revolutionary party, and in late france pursues the direction now pursued by all the powers of Government, I am afraid interior disturbances in Spain will become very serious.Great efforts Have been lately made by the Greeks for their emancipation from the Roman Yoke. They have been productive of bloody disorders on both Sides; But the most horrid Cruelties are daily perpetrated By the turks. the triumvirate of leyback Have, in common, asserted the legitimacy of Sultan Mamouth; altho it is probable Alexander will be obliged by Russian politics, and Religious propriety, to give his own Ambition a turn more favorable, at least, to the protection of the Christians Against infidels. the best We Can Hope is the erection of some Grecian republics where liberty and information May obtain a degree of security.The north of Germany is, more or less, in a liberal ferment. But it is now Agreed on all sides that on the freedom of france depends the Emancipation of Europe. Never were the friends of liberty, in the Several Countries, So Sincerely United By a Continental link of Sympathy. Here Counter revolution is the order of the day. It Sits on the throne, more oppenly So, next to the throne, it is Unanimous at Court, and in a great majority in the Constitutional powers, particularly in the House of deputies, because more of those who are afraid of its excesses are forced by White Jacobines to go along with them. a net of Government Agents, place men, millionaries, informers, is extended over the people. party intrigues, Bonapartists, Orleanists, Orangists &c. appear on the Surface, But under that Compounded Crust, the produce of many Years Very ill Employ’d, there is a Sound population, and particularly admirable youthfull generations. the old military now returned to their families Have Reassumed civil habits; the new army are better disposed than might Have been Expected. it is true the Benefits of the Revolution, by Bettering the Condition of the People, Have made them more quiet and less Sensible of their danger. There are However in almost all the departments a set of patriots, namely among the Young men, Who are jealous of their Rights, determined to be free, and quite clear of party Combinations or preferences. our debates in the House Have no other use but to be the only means of publication that Have been left to my friends and myself. But they are eagerly Received out of doors. What I Said four Weeks Ago, and Has been Since printed, may give you Some idea of our present situation.My family are all well. the eldest grand daughter, Celestine Mauburg Has married one of My colleagues, and is on the point of increasing the number of my Children. two sisters of hers, three girls and one boy belonging to my daughter Virginia, three girls more and two boys by George are now on the Colony of la grange where I came for a few days on a Visit to them, on farming business, and to rid myself of a Slight touch of the gout. The Tracy family are gone to their country Seat in the department de l’allier.Are You Sure, my dear friend, that extending the principle of Slavery to the new Raised states is a method to facilitate the means of getting rid of it? I would Have thought that by Spreading the prejudices, Habits, and Calculations of planters over a larger Surface you rather encrease the difficulties of final liberation. Was it not for that deplorable circumstance of Negroe Slavery in the Southern States, not a word Could be objected, When We produce American doctrines and Constitutions as an Example to old Europe. My accounts from the Common Wealth of Hayti are very promising.Present My affectionate respects to Mrs. Randolph; Remember Your old friend When you address the relations about you; George, His Wife, and Sisters desire to be most respectfully mentioned.This letter Goes by Doctor Barba, Son to a celebrated Book Seller and printer in paris, Who goes to the U.S. with a view to fix Himself on that Happy land and to Exercise his profession as a phisician. He Has been particularly recommended to me by Colleagues on the cote gauche, and by meritorious litterati permit me to introduce Him to your benevolent attention.Most thankfully does M. Poirey aknowledge your kindness to him, I join in the grateful feelings. adieu, my very dear friend, think of me when you Cannot Conveniently write. Never was Brotherly affection more tender, and durable to the last breath than that of your friendLafayetteHere is a pretty little publication just Come out that will amuse You. it is probable they will Seize it as they have done the pamphlet the prosecution of which has given rise to the gay Complaint.